Title: To Thomas Jefferson from Peter Charles Varlé, 1 February 1798
From: Varlé, Peter Charles
To: Jefferson, Thomas


          Susquehanna Canal, 1 Feb. 1798. Having observed the ravages of yellow fever in Philadelphia in 1793 he developed a plan for countering the disease, which was favorably received by the people to whom he communicated it. Their attention to the subject lessened with the decline of the epidemic, but the return of the fever last year shows that the malady has not been eradicated. As this is a subject in which everyone concerned with the good of humanity will have an interest, he feels that he could do no better than to address himself to TJ as president of the American Philosophical Society. He is sending the explanation and plans of his idea, since the society makes itself acquainted with new inventions and will be able to appreciate the usefulness of his idea as well as correct any defects in it.
        